Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 1 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 2 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 3 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 4 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 5 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 6 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 7 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 8 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                          Document     Page 9 of 10
Case 19-41256   Doc 10   Filed 05/21/19 Entered 05/21/19 19:39:42   Desc Main
                         Document      Page 10 of 10
